IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 44907

STATE OF IDAHO,                                 )   2018 Unpublished Opinion No. 307
                                                )
       Plaintiff-Respondent,                    )   Filed: January 5, 2018
                                                )
v.                                              )   Karel A. Lehrman, Clerk
                                                )
JORDAN WAYNE PICKETT,                           )   THIS IS AN UNPUBLISHED
                                                )   OPINION AND SHALL NOT
       Defendant-Appellant.                     )   BE CITED AS AUTHORITY
                                                )

       Appeal from the District Court of the Fourth Judicial District, State of Idaho, Ada
       County. Hon. Jason D. Scott, District Judge.

       Judgment of conviction and unified sentence of fourteen years, with a minimum
       period of confinement of ten years, for trafficking in heroin, affirmed.

       Eric D. Fredericksen, State Appellate Public Defender; Justin M. Curtis, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                     Before GRATTON, Chief Judge; GUTIERREZ, Judge;
                                  and HUSKEY, Judge
                   ________________________________________________

PER CURIAM
       Jordan Wayne Pickett pled guilty to trafficking in heroin, Idaho Code § 37-2732B(a)(6).
The district court imposed a unified sentence of fourteen years, with a minimum period of
confinement of ten years. Pickett appeals, contending that the indeterminate portion of his
sentence is excessive.
       Sentencing is a matter for the trial court’s discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established and
need not be repeated here. See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-
15 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App.

                                                1
1984); State v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing
the length of a sentence, we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho
722, 726, 170 P.3d 387, 391 (2007). Applying these standards, and having reviewed the record
in this case, we cannot say that the district court abused its discretion.
       Therefore, Pickett’s judgment of conviction and sentence are affirmed.




                                                   2